Order, Supreme Court, New York County (Shirley Werner Kornreich, J.), entered June 23, 2004, which, in an action for false imprisonment against a hospital, denied plaintiffs motion for summary judgment, unanimously affirmed, without costs.
An issue of fact exists as to whether, inter alia, plaintiff consented to all or part of the alleged 14-day unlawful confinement (see Parvi v City of Kingston, 41 NY2d 553, 556 [1977]). Such issue is raised by plaintiffs own evidence that she voluntarily went to defendant’s emergency room and four days later signed a “Seventy-Two Hour Retraction Letter” in which she stated her willingness to remain at defendant hospital as a voluntary patient, and the absence of evidence as to when and to whom plaintiff first requested to be released (see Winegrad v New York Univ. Med. Ctr., 64 NY2d 851, 853 [1985]). We would add that the motion was premature in view of defendant’s outstanding disclosure requests (see Ellington v R.L.S.A. Realty Corp., 202 AD2d 229 [1994]). Concur — Tom, J.P., Mazzarelli, Marlow, Nardelli and Catterson, JJ.